       Case 4:19-cv-00578-JGZ Document 55 Filed 12/16/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Lorraine Calsyn,                                  No. CV-19-00578-TUC-JGZ
10                  Plaintiff,                         ORDER
11   v.
12   Dickey & Associate PLLC, et al.,
13                  Defendants.
14
15
16          Plaintiff, through counsel, filed this action in state court alleging Defendants

17   violated the Arizona Wage Act, A.R.S. § 23-350, et seq., and the Fair Labor Standards Act
18   (FLSA), 29 U.S.C. § 201, et. seq., by failing to pay Plaintiff overtime wages. (Doc. 1-3,

19   pp. 2-10.) Defendants removed the action to this Court. (Doc. 1.) Subsequently, the parties

20   attended a settlement conference before U.S. Magistrate Judge Eric Markovich and reached
21   a confidential settlement of Plaintiff’s FLSA claim. (See Doc. 49.)
22          On September 25, 2020, the parties filed a Joint Motion for in Camera Review and

23   Approval of Settlement of Fair Labor Standards Act Claim (Doc. 49) and Stipulation to

24   Dismiss with Prejudice (Doc. 50). After a telephonic hearing, the parties filed the pending

25   Proposed Stipulated Order Approving the Parties’ Settlement Agreement (Stipulated

26   Order). (Doc. 53.) The Proposed Stipulated Order sets forth the essential terms of the
27   parties’ settlement agreement and the parties stipulate to the form and content of the
28   proposed Order. (Doc. 53.)
       Case 4:19-cv-00578-JGZ Document 55 Filed 12/16/20 Page 2 of 3



 1                                           Discussion
 2          A district court may approve the settlement of FLSA claims if the settlement reflects
 3   a fair and reasonable compromise over a bona fide dispute.1 The Court finds that the
 4   parties’ proposed stipulated order in this action proposes a fair and reasonable compromise
 5   of their bona fide dispute. First, the parties genuinely disputed whether Defendants failed
 6   to pay overtime wages under the FLSA. (Doc. 49, p. 2; see also Doc. 20, pp. 2-5.)
 7   Defendants contested liability arguing that Plaintiff was an exempt employee because she
 8   performed managerial tasks and supervised other employees. (Doc. 49, p. 2; see also Doc.
 9   20, pp. 2-5.) Plaintiff disputed that she was ever a manager, that she ever supervised any
10   employees and that she ever had any supervisory authority. (Doc. 49, p. 2; see also Doc.
11   20, pp. 2-5.) The parties anticipated conflicting testimony whether or not Plaintiff was a
12   manager/supervisor and the scope of her duties. (Doc. 49, p. 3.)
13          Second, the record reflects that Plaintiff was aware of her rights under the FLSA
14   and was represented by counsel throughout the litigation. The resolution was reached after
15   completion of discovery, including the depositions of two key witnesses. (Doc. 49, p. 4.)
16   There is no evidence that the settlement is the product of collusion between the parties or
17   overreaching or fraud by Defendants. Because the Court concludes that the settlement is a
18   fair and reasonable resolution of the parties’ dispute, the Court will approve the settlement
19   as set forth in the Proposed Stipulated Order.
20          IT IS THEREFORE ORDERED:
21          1. The Court approves the parties’ settlement of Plaintiff’s Fair Labor Standards
22              Act claim. (Doc. 53.)
23
            1
                There is some disagreement as to whether Court approval of FLSA agreements is
24   required when all parties are represented by counsel. See Martin v. Spring Break ’83
     Prods., 688 F.3d 247, 256-57 (5th Cir. 2012). In an abundance of caution, this Court will
25   review the essential terms of the parties’ agreement for fairness. See Seminiano v. XYRIS
     Ents., 602 Fed. App’x 682, 683 (9th Cir. 2015) (“FLSA claims may not be settled without
26   approval of either the Secretary of Labor or a district court.”) (citing Nall v. Mal-Motels,
     Inc. 723 F.3d 1304, 1306 (11th Cir. 2013)); Smith v. Tri-City Transmission Serv., No. CV
27   12-01254-PHX-FJM, 2012 WL 12953674, *1 (D. Ariz. Aug. 23, 2012) (questioning
     continued vitality of requirement of court approval for settlement of FLSA claims where
28   the parties are represented by counsel, but reviewing a settlement agreement to determine
     if it reflected a fair and reasonable compromise of a bona fide FLSA dispute).

                                                 -2-
     Case 4:19-cv-00578-JGZ Document 55 Filed 12/16/20 Page 3 of 3



 1       2. The parties’ Joint Motion for in Camera Review and Approval of Settlement of
 2          Fair Labor Standards Act Claim (Doc. 49) is DENIED as moot.
 3       3. The parties’ Stipulation for Dismissal (Doc. 50) is GRANTED. This matter is
 4          DISMISSED WITH PREJUDICE, each party to bear their own attorney fees and
 5          costs.
 6       The Clerk of Court is directed to close the file in this matter.
 7       Dated this 15th day of December, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
